                             Case 2:20-cr-00085-JTK Document 16 Filed 01/27/21 Page 1 of 4

AO 24Sl3 ( Rev. 02! 18)   Judgment in a Criminal Case
                          Sheet I



                                             UNITED STATES DISTRICT COURT
                                                               Eastern District of Arkansas
                                                                            )
                UNITED STATES OF AMERICA                                    )       AMENDED JUDGMENT IN A CRIMINAL CASE
                                      v.                                    )
                                                                            )
                            Michael Goldman                                         Case Number: 2:20-CR-00085-JTK-1
                                                                            )
                                                                            )       USM Number: 50044-177
                                                                            )
                                                                            )        Tamera Deaver

THE DEFENDANT:
                                                                            )       Defomlant's Attorney                   FILED
                                                                                                                 U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT ARKANSAS
!i'1 pleaded guilty to counl(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.                                                                         JAMES
D wns 1ouncl guilty on count(s)                                                                            By:
  nfler a plen of not guilty.

The defendant is adjudicnted guilty of these offenses:

Title & Section                      Nature of Offense                                                           Offense Ended

 18 U.S.C. i791(a}(2)                  Posses.sion of a prohibited object by a prison inmate                      6/26/2019               1




       The defendant is sentenced as provided in pages 2 through           __4_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                 0   IS    Dare dismissed on the motion of the L'nited States.

         Jt is ordered that the defendant must notify the United States attorney for this district within 30 clays of any change of name, residence,
or mailing address until all fines, restitution. costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the dcfenifant must notify the court and United States attorney of material chnnges in economic circumstances .




                                                                                                                       .

                                                                           Jerome T. Kearney, U.S. Magistrate Judge
                                                                           Name and Titk of Judge



                                                                           01/12/2021
                                                                          Dale:
                          Case 2:20-cr-00085-JTK Document 16 Filed 01/27/21 Page 2 of 4


AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2   Imprisonment

                                                                                                       Judgment   Page       2   of   4
DEFENDANT: Michael Goldman
CASE NUMBER: 2:20-cr-00085-JTK-1

                                                             IMPRISONMENT
                                                                                                                         .
            The,clefendant is hereby committed to the custody of the Federal Burean of Prisoils to be imprisoned for a to1al
 term of:

  3 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the following recommendations to the Bureau of Prisons:




     rll    The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.        D p.m.         011


            D as notified by the United States Marshal.

     D The defendant shall smTender for service of sentence at the institution designated by the Bureau of Prisons:
            •   before 2 p.rn. on

            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
J have executed this judgment as follows:




            Defendant delivered on                                                       to

at                                                    with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          By
                                                                                                DEPUTY Ul\!TED STATES MARSHAL
                          Case 2:20-cr-00085-JTK Document 16 Filed 01/27/21 Page 3 of 4

AO 245[3 (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 5 -·-- Criminal Monetary Penalties
                                                                                                                     Judgment   Page ·    3      of           4
 DEFENDANT: Michael Goldman
 CASE NUMBER: 2:20-cr-00085-JTK-1
                                                  CRl.MINAL MONETARY PENALTIES
                                                                         ' .

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.,


                         Assessment                   .JVT A Assessment*                      fine                         Restitution
 TOTALS             $ 25.00                         $ 0.00                                  $ 0.00                       $ 0.00



 D    The determination ofrestitution is deferred until             ----
                                                                                   . A,n Amended Juc~lfme11t i11 u Criminal Case          1AO 2-!5CJ   will be entered
      aher such determination.

 D    The defendant must make restitution (including' community restitution) to the following payees in the mmiunt listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentaQe payment column below. However, pursunnt to 18 U.S.C.
      before the United States is pn1d.
                                                                                                                 *3664(i), nil nonfederal victims must be pLlid
Name of Pan~e                                                                Total Loss''' 1'          Restitutjon Ordered               Prioritv or Percentage




TOTALS                                 s                            0.00                $
                                                                                            -----------
                                                                                                                 0.00


D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
      fifteenth clay after the elate of the judgment, pursuant to 18 U. S.C. ~ 3612(1). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U .S.C. ~ 3612(g ).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D    the interest requirement is waived for the               D       fine   D    restitution.

      D     the interest requirement for the          D      fine       •     restitution is modified as fr>llows:

* Justice for Victims of Traflicking Act of 2015. Pub. L. No. 1 14-22.                                                              :
** Findings for the total amount oflosses are required under Chapters                  I 09A, 110, 11 0A, and 113A of Title 18 for (lffenses committed on or
after September 13, 1994, but before April 23, 1996.
                     Case 2:20-cr-00085-JTK Document 16 Filed 01/27/21 Page 4 of 4


AO 2458 (Rev 02/18) Judgment in a Cnmmal Case
                    Sheet 6   Schedule of Payments

                                                                                                           Judgment -- Page   _4_._   of          4
DEFENDANT: Michael Goldman
CASE NUMBER: 2:20-cr-00085

                                                      SCHEDULE OF PAYMENTS

                                                     .
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
                                         25.00
A     ill   Lump sum payment of$                              due immediately, balance due


            •    not later than                                   , or
            •    in accordance with    •    C,    •      D,   •    E,or      O F below; or

B     •     Payment to begin immediately (may be combined with            DC,          0   D,or     0   F below); or

C     O Payment in equal          _ _ _ _ _ (e.g., week(v. month~v. quarter/v) installments of $ , - - - - - - - - - over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) afier the date of this judgment; or

D     O     Payment in equal                        (e.g., week(1•, month~\'. quarlerM installments of $                       over a period of
                                                                                                           -------
                          (e.g., months or years), to commence          _ _ _ _ _ (e.g .. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     O Payment during the term of supervised release will commence within       _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     O     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




0    The defendant shall pay the cost of prosecution.

0    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, ( 5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
